12/20/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 22-0336


                                        DA 22-0336


 IN THE MATTER OF THE ESTATES OF                                           CEC 2 0 2"22
 MARY JOE FOX and MARK ROBERT FOX,                                      Pc w n     n      0
                                                                      c.                  urt

 JERRY O'NEIL,

              Appellant,
                                                                     ORDER
       v.

 JEAN FOX, Personally and as Personal
 Representative of the Estates,

              Appellee.



       Jean Fox, Personal Representative of the Appellee Estates, rnoves to strike the
revised opening brief filed by Appellant Jerry O'Neil, to dismiss this appeal, and to impose
sanctions for bringing this appeal . In response, O'Neil contends that Fox's rnotion to strike
should be struck from the record and that her motion is over-length, according to M. R.
App. P. 16(3).
       O'Neil is appealing a Flathead County District Court Order that granted Fox's
motion to remove O'Neil as personal representative of the Estates, and to consolidate the
estate proceedings of her rnother and brother. In open court, O'Neil did not object to his
removal as personal representative, and the District Court cited his lack of objection in
granting the motion. However, O'Neil later filed a Motion for Reconsideration and Restore
Personal Representative along with a brief that was deemed denied after sixty days. O'Neil
submitted his opening brief that this Court returned because of several deficiencies. O'Neil
re-submitted his opening brief on November 21, 2022, which was accepted for filing.
       Fox provides extensive history to these two estates to justify her request for
dismissal, and contends O'Neil changed, added, or deleted content in his revised, opening
brief, in contradiction to this Court's deficiency order, stating O'Neil "added at least one
hundred twenty-three (123) new pages in exhi hits alone." She summarizes in paraphrasing
Shakespeare, that O'Neil "is a poor player    ho strutted and fretted his hour upon the state
before the district court, yet rather than be heard no more. he chose a different state upon
which to set forth his newly rewritten play, one in \vhich he hoped would be better
received."
       Be that as it may, O'Neil's revised brief was accepted for filing when submitted
and, consequently, we are not inclined to strike it. And while these probate matters seem
acrimonious and protracted, we do not conclude that dismissal of the appeal or analysis of
the merits for purposes of other sanctions is appropriate at this juncture. We will take up
these issues upon analysis of the briefing. Further, we expect the parties to comply with
the Rules in their filings and arguments, and to avoid excessiveness and dissipation of the
Court's time and resources, and we will monitor the matter for compliance. Therefore,
       IT IS ORDERED that the Motion to Strike Pleading and Motion to Dismiss and For
Sanctions is DENIED.
       The Clerk is directed to provide a copy of this Order to all parties.
       DATED this 2 b f.)----clay of December, 2022.




                                                       did      AI .411 1"....
                                                                 Justices




                                              2